UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 14-1913


PROVIDENT LIFE AND ACCIDENT INSURANCE COMPANY,

                Plaintiff - Appellee,

          v.

KEVIN M. CLARKE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:06-cv-00792-JCC-IDD)


Submitted:   December 18, 2014            Decided:   December 22, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Kevin M. Clarke, Appellant Pro Se. David Edward Constine, III,
Stephen Charles Piepgrass, Edward Hutton Starr, Jr., TROUTMAN
SANDERS, LLP, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Kevin M. Clarke appeals three of the district court’s

post-judgment           orders.      With    respect      to   the   district        court’s

order of March 4, 2008, we dismiss the appeal as duplicative

because       we    affirmed      this      order    in    Clarke’s        prior    appeal.

Provident Life & Acc. Ins. Co. v. Clarke, 284 F. App’x 54, 55

(4th Cir. 2008).            With respect to the district court’s orders of

July 1, 2014, and August 6, 2014, we have reviewed the record

and    find    no       reversible   error.         Accordingly,      we    affirm     these

orders for the reasons stated by the district court.                               Provident

Life    and    Accident       Ins.    Co.    v.     Clarke,    1:06-cv-00792-JCC-IDD

(E.D. Va. Aug. 6, 2014).

              Additionally,          we   have    considered     Appellee’s          request

for a prefiling injunction against Clarke.                      We decline to impose

such an injunction at this juncture.                      See Cromer v. Kraft Foods

N. Am., Inc., 390 F.3d 812, 817-18 (4th Cir. 2004) (discussing

prefiling injunction and relevant factors).                      However, Clarke is

hereby warned that federal courts, including this court, are

authorized         to    impose   sanctions       upon    vexatious    and     repetitive

litigants for frivolous filings.                     See Foley v. Fix, 106 F.3d
556, 558 (4th Cir. 1997).                 Further frivolous filings by Clarke

may result in this court sanctioning him, including by ordering

a prefiling injunction that limits his access to the court.



                                              2
            We dispense with oral argument because the facts and

legal    contentions    are   adequately   presented    in   the   materials

before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                         AFFIRMED IN PART;
                                                         DISMISSED IN PART




                                     3